Citation Nr: 1145836	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-42 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

J. S. and T. A.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December, the Veteran's representatives were afforded a hearing before a hearing officer at the RO.  A transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Multiple sclerosis (MS) is etiologically related to the Veteran's active service. 


CONCLUSION OF LAW

MS was incurred in active duty.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.307, 3.309, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 


Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as multiple sclerosis, become manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

The Veteran claims that service connection is warranted for his multiple sclerosis under the theory that episodes of pain, severe fatigue, problems with inclement weather and severe colitis within seven years of discharge from service were the initial manifestations of MS.  Thus, he urges that thus service connection is warranted on a presumptive basis.  

Service treatment records (STRs) show that the Veteran was not diagnosed with MS in service.  They do include a June 1968 entry in which the Veteran was brought down to sick call by three Master at Arms.  He was described as very temperamental, not wanting to be touched and acting violently.  He was given Thorazine and fell asleep.  On November 2, 1968, he reported right eye blurred vision and seeing black spots.  They also include multiple complaints about ongoing diarrhea.  

VA records show a diagnosis of MS dating from August 2005.  The Veteran reportedly presented to Woodwind's Hospital with right-sided weakness which was eventually diagnosed as MS.  He was put on interferon from that time.  A November 2007 VA progress note showed the Veteran improving as to right-sided hemiparesis and being able to walk but having residual right-sided weakness especially in the upper extremity.  It was noted that his father and sister had MS.  Also noted was a history of ulcerative colitis since 1992 and elective proctocolectomy.  A December 2007 neurological consultation yielded findings of multiple sclerosis, symptoms include cognitive impairment and right-sided hemiparesis.  The Veteran was bothered by chronic fatigue.  Later records show increased problems to include recurring pouchitis secondary to ileostomy, malnutrition and ARF.  He was noted to have dementia, not otherwise specified, organic affective syndrome and MS in October 2009.  

The Veteran submitted statements from himself, his wife and his twin brother in January 2009.  He stated that he became increasingly fatigued as he was aboard ship in service.  He developed constant pressure in his head and inability to control his bowels.  He stated that his multiple complaints did not seem to spark a diagnosis in service so he sought care after service and eventually got the ulcerative colitis diagnosis and treatment.  He noted that upon his initial MS diagnosis he was informed by his neurologist that he had previous demyelination or plaquing suggesting the disease had been present for a long time.  He also argued that fatigue and bowel problems were signs of MS.  Finally, he argued that a diagnosis for MS is rare after 50 years old, as was his case.  

The Veteran's wife wrote about the difficulties the Veteran has living with MS.  She noted that the Veteran saw a doctor after discharge but his symptoms were considered stress related.  She felt that had he been tested for MS he would have been diagnosed sooner.  She indicated that she sincerely believed that the Veteran showed signs of MS on active duty.  

The Veteran's twin brother wrote that signs of neurological problems such as extreme fatigue, muscle weakness and clumsiness began to emerge shortly after the Veteran returned from service.  He felt confident that this was the initial manifestation of the Veteran's MS.  He has always known his brother to be a hard working person who loved his country, but since his time in the Navy until the present he struggled with fatigue, bowel problems and other health issues.  

Private records include two statements from J.F.F., M.D., internal and geriatric medicine specialist.  In a lengthy statement dated in November 2008, Dr. F. stated that he had treated the Veteran from the mid-1980's to the mid-1990's.  His records of treatment had been destroyed, and he was providing information on the Veteran based his remembrance of his of his care of the Veteran as well as his review of the letters from the Veteran and his wife.  He noted that he took care of the Veteran when he had significant fatigue and malaise, a history of past kidney stones.  He was diagnosed with ulcerative colitis and had been on intermittent corticosteroids.  He suffered malaise, fatigue, arthralgia, weakness and lethargy from his illness.  He ultimately had a colectomy in 2000 by Dr. J.B., ending his need for pain medication and corticosteroid.  He had chronic diarrhea since that time.  He has an ileostomy and but did not receive B 12 shots currently.  Dr. F.'s remembrance of the Veteran was that of an outstanding retired Navy man that was energetic in nature but suffered extreme fatigue.  While this could be related to colitis or corticosteroid use, it could also have been due to MS.  He noted that the treatment for MS is corticosteroids and prednisone markedly diminishes the inflammation.  He pointed out that the Veteran was given multiple corticosteroids through the years.  He also noted that his experience with MS patients reveals that they have multiple remissions over the years accomplished by therapeutic use of corticosteroids.  He opined that the symptoms described by the Veteran as beginning in the early 1970's could have represented MS.  

Dr. F. also added in December 2009 that given the Veteran's symptoms of fatigue, problems in inclement weather, and several issues with colitis, it is at least as likely as not that the Veteran had MS within seven years of discharge from service.  Dr. F. stated this was his opinion based on his knowledge of the Veteran from 1983 to May 2003.  He also referred to his November 2008 opinion as supporting his conclusion.  

In a December 2009 statement, S.S., M.D., of the VA indicates this doctor saw the Veteran once in July 2009.  He noted the diagnoses of MS and ulcerative colitis.  He stated that he reviewed the VA treatment records, Dr. F.'s statement, and a letter from T.A., the Veteran's representative, who wrote about the July and November 1968 sick calls in the STRs.  He noted that fatigue can be caused by colitis but fatigue and visual changes could both be signs of the onset of MS and therefore it is possible that the Veteran had MS long before his diagnosis.  

The Veteran's representatives appeared at a hearing at the RO on December 2009.  Essentially, they argued that Dr. F.'s opinions support a finding that MS was present within seven years of separation from service.  The Veteran did not appear as he was a patient at a nursing home at the time and could not safely attend the hearing due to the weather.

On review of the evidence above, the Board has determined that the evidence supportive of the claim is at least in equipoise with that against the claim as to the issue of whether MS first manifested within seven years of service.  The December 2009 statement from Dr. F. is the most strongly worded supporting opinion.  The Board notes that Dr. F.'s opinion is well-supported when taken in combination with his earlier letter, and uncontroverted by any other medical opinion.  Moreover, the opinion of Dr. S. is based on a review of the records.  As it only refers to the possibility of a relationship, it is not an unequivocally favorable opinion, but it does have persuasive value upon close examination.  It is consistent with the record and it shows how the actual MS symptoms may have existed prior to diagnosis.  While it is not as persuasive as Dr. F.'s comments, it is competent evidence in support of the claim.  Finally, the statements from the Veteran, his wife and twin are considered candid and credible as to the presence of symptoms which, interpreted by Drs. F. and S., indicate the presence of MS long before the diagnosis was confirmed.  In essence, they indicate that the Veteran had symptoms of MS in the early 1970's and specifically within seven years of separation from service in 1969.  

The Board has not found any negative opinion that is more persuasive or well-supported in fact than the 2009 opinion of Dr. F.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further, the Board may not base a decision on its own unsubstantiated medical opinion, but rather may reach a medical conclusion only on the basis of independent medical evidence or adequate quotation from recognized medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board has no basis to disregard Dr. F.'s well-reasoned opinion. 

Accordingly, with the resolution of reasonable doubt in the Veteran's favor, service connection is in order for MS.


ORDER

Entitlement to service connection for multiple sclerosis is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


